     Case 1:20-cv-00747-TLN-BAM Document 19 Filed 10/14/20 Page 1 of 4


 1 J. Gary Gwilliam, Esq. (State Bar No. 33430)
   Randall E. Strauss, Esq. (State Bar No. 168363)
 2 Jayme L. Walker, Esq. (State Bar No. 273159)

 3 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
   1999 Harrison Street, Suite 1600
 4 Oakland, CA 94612-3528
   Telephone: (510) 832-5411
 5 Facsimile: (510) 832-1918
   Email: ggwilliam@giccb.com; rstrauss@giccb.com; jwalker@giccb.com
 6

 7 Attorneys for Plaintiff
   FRANK CARSON
 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11 FRANK CARSON,                                     Case No. 1:20-CV-00747-TLN-BAM

12                    Plaintiffs,                    STIPULATION AND ORDER TO
                                                     RESCHEDULE HEARING
13 vs.                                               REGARDING DEFENDANT COUNTY
14                                                   OF STANISLAUS’ MOTION TO
     COUNTY OF STANISLAUS, CITY OF                   DISMISS
15   MODESTO, CITY OF CERES, BIRGIT
     FLADAGER, MARLISSA FERREIRA,
16   DAVID HARRIS; KIRK BUNCH, STEVE
     JACOBSON, JON EVERS, DEREK
17   PERRY, CORY BROWN, and DOES 1-25,
18   inclusive,

19                    Defendants.

20

21

22

23

24

25

26

27

28

     STIP AND ORDER                              1                       CASE NO. 1:20-CV-00747
     Case 1:20-cv-00747-TLN-BAM Document 19 Filed 10/14/20 Page 2 of 4


 1         Plaintiff FRANK CARSON (“Plaintiff”) and defendants COUNTY OF STANISLAUS,

 2 (“Defendants”) through their respective counsel, hereby agree and stipulate as follows:

 3         1.      WHEREAS Plaintiff filed the complaint [Document 1] in this action on May 28,

 4 2020.

 5         2.      WHEREAS Plaintiff Defendants County of Stanislaus, Birgit Fladager, Marlissa

 6 Ferreira, David Harris, Kirk Bunch, Steve Jacobson, and Cory Brown filed a Motion to Dismiss

 7 Plaintiff’s Complaint [Document 13] on September 1, 2020. The hearing date for the motion is

 8 set for October 29, 2020 at 2:00 p.m. in Courtroom 2 (TLN) before District Judge Troy L.

 9 Nunley.

10         3.      WHEREAS Defendants City of Modest and Jon Evers filed a Rule(b)(6) Motion

11 to Dismiss the First Amended Complaint (incorrectly titled) [Document 16] on September 29,

12 2020. The hearing date for the motion is set for December 3, 2020 at 2:00 p.m. in Courtroom 2

13 (TLN) before District Judge Troy L. Nunley.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIP. AND ORDER                              2                CASE NO. 1:20-CV-00747-TLN-BAM
     Case 1:20-cv-00747-TLN-BAM Document 19 Filed 10/14/20 Page 3 of 4


 1         4.      WHEREAS Plaintiff and Defendants County of Stanislaus, Birgit Fladager,

 2 Marlissa Ferriera, David Harris, Kirk Bunch, Steve Jacobsen and Cory Brown have agreed that it

 3 would be more convenient for the court to hear both motions on the same day and hereby

 4 stipulate to have County of Stanislas’ Motion to Dismiss heard on the same day as City of

 5 Modesto’s Motion to Dismiss. It is therefore stipulated and agreed that both motions can be

 6 heard by the court on December 3, 2020 at 2:00 p.m. in Courtroom 2. Pursuant to local rules,

 7 opposition will be due November 19, 2020 and replies will be due November 26, 2020.

 8

 9 DATE: October 14, 2020                       GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

10

11                                                    /s/
                                                      J. Gary Gwilliam
12
                                                      Randall E. Strauss
13                                                    Jayme L. Walker
                                                      Attorneys for Plaintiff
14                                                    FRANK CARSON
15 DATE: October 14, 2020                       MEYERS NAVE RIBACK SILVER & WILSON

16

17                                                    /s/
                                                      John R. Whitefleet
18                                                    Attorneys for Defendants
                                                      COUNTY OF STANISLAUS, BIRGIT FLADAGER,
19                                                    MARLISSA FERRIERA, DAVID HARRIS, KIRK
20                                                    BUNCH, STEVE JACOBSEN, CORY BROWN

21

22

23

24

25

26

27

28

     STIP. AND ORDER                              3                  CASE NO. 1:20-CV-00747-TLN-BAM
     Case 1:20-cv-00747-TLN-BAM Document 19 Filed 10/14/20 Page 4 of 4


 1                                              ORDER

 2         IT IS SO ORDERED.

 3         1.      Pursuant to the Parties’ stipulation, Defendants County of Stanislaus, Birgit

 4 Fladager, Marlissa Ferriera, David Harris, Kirk Bunch, Steve Jacobsen and Cory Brown’s

 5 Motion to Dismiss will be heard at the same time as the other Defendants City of Modesto and

 6 Jon Evers’ Motion to Dismiss on December 3, 2020 at 2:00 pm.

 7         2.      Oppositions due November 19, 2020 and replies due November 26, 2020

 8
     Dated: October 14, 2020
 9

10
                                                       Troy L. Nunley
11
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER                               4                 CASE NO. 1:20-CV-00747-TLN-BAM
